Citation Nr: 0814418	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for left eye chalazion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1952 to March 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Board videoconference 
hearing was held before the undersigned in July 2004.  In 
June 2006 the case was remanded to the RO for further 
development.  In March 2008, the Board granted a motion to 
advance the case on the Board's docket due to the appellant's 
advanced age.  

The issue of entitlement to an increased rating for left eye 
chalazion on an extra-schedular basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action on his part is 
required  


FINDINGS OF FACT

1.  Prior to May 16, 2002, the veteran's left lower eyelid 
chalazion was essentially asymptomatic and productive of no 
visual impairment.  

2.  From May 16 through August 11, 2002, the veteran's left 
lower eyelid chalazion was manifested by an active sty on the 
left lower eyelid that was treated with ointment and warm 
compresses; no associated visual impairment was shown.

3.  From August 12, 2002, the veteran's left lower eyelid 
chalazion has been essentially asymptomatic and productive of 
no visual impairment.





CONCLUSION OF LAW

The veteran's service-connected left eye chalazion warrants 
staged schedular ratings of 0 percent prior to May 16, 2002, 
no more than 10 percent from May 16, 2002 to August 11, 2002, 
and 0 percent from August 12, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.31, 4.84a, 
Diagnostic Code (Code) 6015 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision in April 
2003, a June 2006 letter provided certain essential notice 
prior to the readjudication of his claim in October 2006.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The June 2006 
letter also advised him to submit any evidence in his 
possession or provide any information he had regarding his 
claim.  Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the June 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  The veteran has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  

The Board is aware that the Statement of the Case and the 
Supplemental Statement of the Case do not contain the level 
of specificity set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.   See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).   In this regard, the Board notes that the veteran was 
at least nominally provided with the criteria for rating left 
eye chalazion by the December 2003 Statement of the Case.  
The Board also notes the veteran's statements during the 
November 2002 VA examination and July 2004 personal hearing, 
which indicate an awareness on his part that information 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life is necessary to 
substantiate a claim for a higher evaluation.   
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."   Id., citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).   The veteran has had ample opportunity to 
respond/supplement the record.  Neither the veteran nor her 
representative alleges that notice has been less than 
adequate.  In addition, the Board notes that the veteran's 
overall left eye visual acuity has not been found to be at a 
level that could merit a compensable rating at any time 
during the rating period (see analysis below explaining that 
the veteran's chalazion is rated on the basis of visual 
impairment under 38 C.F.R. § 4.84a, Diagnostic Code 6015 and 
does not merit a compensable rating).  Thus, the Board does 
not find that more specified notice to the veteran would have 
resulted in any additional pertinent evidence being produced, 
particularly given the highly objective nature of visual 
acuity findings.  Accordingly, the lack of specificity in the 
VCAA notice provided did not prejudice the veteran as it did 
not affect the essential fairness of the adjudication.  See 
Sanders, supra.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  Also, the 
veteran was provided with the November 2002 VA examination 
and the record does not provide any indication, nor does the 
veteran allege, that his disability has increased in severity 
since that examination (rather, he has simply indicated that 
the disability is cyclical in nature).  Consequently, a more 
current examination is not necessary.  See VAOPGCPREC 11-95: 
(The Board is not required to remand a claim for a new VA 
examination solely because of the passage of time since an 
otherwise adequate examination report was prepared).  The 
veteran testified at a hearing before the Board in July 2004.  
He submitted additional evidence and waived RO consideration 
of the additional evidence (see December 2006 letter from the 
veteran's representative), permitting the Board to consider 
such records in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2007).  The veteran has not identified any 
pertinent evidence that remains outstanding.  Evidentiary 
development is complete.  

VA's duties to notify and assist are met; accordingly, the 
Board will address the merits of the claim.  

II.  Factual Background

An April 1954 rating decision granted service connection and 
a noncompensable rating for chalazion of the lower left 
eyelid.  In June 2002 the veteran sought an increased rating.

An August 2001 ophthalmology consult report noted that the 
veteran was know to have high blood pressure.  There was no 
history of diabetes.  The veteran had had multiple episodes 
of chalazion of the left lower eyelid.  On examination, there 
was laxity of the lower eyelids and it seemed as though the 
eyes were dry.  In both eyes he had clear corneae, deep and 
quiet anterior chambers, pupils equal and reactive to light, 
nuclear sclerosis of + 1, cup to disc ration of .3 and flat 
retinae with no signs of hypertensive retinopathy.  The 
diagnostic impression was dry eyes with history of recurring 
chalazion, left lower eyelid.  It was recommended that the 
veteran do lid hygiene and use artificial tears in both eyes.  

A December 2001 optometry note showed vision through the old 
prescription of 20/40 in the right eye and 20/30 in the left 
eye.  The vision through the newly prescribed prescription 
was 20/30 in the right eye and 20/25- in the left eye.  The 
diagnosis was astigmatism and presbyopia.   

An April 2002 VA ophthalmology note indicated that the 
veteran had had in the past a multiple chalazion on the left 
lower eyelid and some laxity of the lower eyelids.  It had 
seemed that he had had dry eye and he was treated with 
artificial tears and felt better.  On examination, it seemed 
that the eyelids were clear from crust and that the eyelash 
margin was quiet.  The veteran's vision with his glasses was 
20/60 in the right eye and 20/30 in the left eye.  He was 
noted to have early signs of anterior subcapsular cataracts.  

A May 16, 2002 VA ophthalmology note indicated that the 
veteran came in on an emergency basis.  He developed a sty on 
his left lower eyelid.  Augmentin and Tobradex four times per 
day followed by warm compress were prescribed.  A June 20, 
2002 VA ophthalmology note indicated that the veteran had a 
chalazion in his left lower eyelid at the lid margin.  He 
also had an obstructed gland in the middle part of the left 
upper eyelid.  He was treated with Augmentin and Tobradex 
ointment.  It was noted that the lesion of the left lower 
eyelid had improved and that the veteran should continue with 
ointment and warm compresses for another six weeks.  If the 
lesion did not go away by that time, a surgical procedure was 
to be considered.  

An August 12, 2002 VA consultation report indicated that the 
veteran had been treated with Augmentin and Tobradex for the 
chalazion on the left lower eyelid.  The Augmentin had been 
discontinued and it was noted that the Tobradex should also 
be discontinued.  Vision with glasses was 20/50 in the right 
eye and 20/25 in the left eye.  It was noted that the veteran 
should return for follow-up examination in three months and 
that he would continue to use artificial tears, up to 4 times 
per day as needed.  A November 2002 VA ophthalmology note 
indicated that the veteran had had a past chalazion on his 
left lower eyelid but on examination the eyelids were quiet 
and there was no sign of crossing.  The veteran's vision with 
his glasses was 20/60 in the right eye and 20/40 in the left 
eye.  He was known to have high blood pressure and had early 
signs of anterior subcapsular cataracts.  The diagnostic 
impression was no sign of hypertensive retinopathy.  The 
ophthalmologist recommended that the veteran continue with 
artificial tears 4 times per day in each eye or every four 
hours in each eye as needed.

On November 2002 VA eye examination, it was noted that the 
veteran had a growth on the left lower eyelid that would come 
and go.  The veteran reported itchiness in the left eye.  He 
would use tear gel and dextramethesone when the growth flared 
up.  Vision in the left eye was "0.4/0.5m" near and 20/30 
far and vision in the right eye was "0.4/0.5m" near and 
20/40 far.  The diagnoses were resolving/recurring sty of the 
left eye and cataracts.  The veteran was instructed to use 
warm compresses and lid soaks.  

A December 2002 VA optometry note showed vision through the 
veteran's old prescription of 20/50 in the right eye and 
20/30 in the left eye.  The veteran was then given a new 
prescription, which improved his vision to 20/30 in the right 
eye and 20/25- in the left eye.  The diagnosis was 
astigmatism and presbyopia.     

On November 2003 VA optometry examination the veteran again 
reported that his sty would appear and disappear.  It was 
physically bothersome and irritating during a flare-up with 
intermittent burning prevalent while reading or watching TV.  
The veteran's vision appeared to be similar to his habitual 
prescription and it appeared to be more stable with 
refractive findings.  The diagnostic impressions were 
hyperobia, astigmatism/presbyopia, mild, immature cataracts 
and optic nerve assymmetry, all applicable to both eyes.  

At his July 2004 Board hearing the veteran testified that the 
growth on his left lower eyelid would start out as a cyst and 
then would keep growing.  After a week or so he would put a 
hot compress on it and try to lower it or break it and when 
it did break it would irritate his eye, as if he would have 
some sort of obstruction in his eye that he could not see out 
of.  As a result, he would have to keep wiping his eye.  
Eventually it would clear up and after three or four weeks 
the growth would go away.  This course of events would happen 
maybe three or four times a year.  The veteran also indicated 
that when the growth would flare up he would have to keep 
wiping his left eye in order to see out of it and that this 
would negatively affect his work.  He reported that over the 
course of a year, he would lose about two weeks of work as a 
result of the eye problem.  He also indicated that the most 
recent treatment he had received was about a year and a half 
prior at the VA and that he was not receiving any non VA 
treatment for the left lower eyelid disability. 

On November 2004 VA optometry examination the veteran 
complained of "cysts" on his lower eyelids that resolved 
with warm compresses within two weeks.  The veteran's far 
vision without correction was 20/250 in the right eye and 
20/40+1 in the left eye.  Examination of the lids/lashes 
showed no flaking of either eye and no hordeolum/chalazion.  
The diagnostic impressions were cortical cataracts, right 
greater than left eye, presbyopia/hyperobia/astigmatism, no 
sign of retinal detachment, holes or tears.  The examiner 
recommended eyelid hygiene twice daily and reinstructed the 
veteran regarding conducting such hygiene.  

On November 2005 VA optometry examination the veteran 
reported that he was doing eyelid scrubs for his left eyelid 
and that it had helped his chalazion.  Corrected visual 
acuity for distance was found to be 20/40-1 in the right eye 
and 20/30 in the left eye.  The diagnostic impressions were 
bilateral cortical cataracts, stable and 
presyopia/hyperobia/astigmatism, no change.         



III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings. See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran's left eye chalazion is currently rated under 
Code 6015 for benign growth of the eye or eyelid.  Code 6015 
states that non-superficial benign new growths of the eyeball 
and adnexa are to be evaluated based upon impaired vision.  A 
minimum 10 percent evaluation will be assigned.  Healed 
benign new growths are to be evaluated based upon any chronic 
residuals.  38 C.F.R. § 4.84a, Code 6015 (2007).  

For the period prior to May 16, 2002, the evidence of record 
reflects that the veteran's left eye chalazion was found to 
be essentially asymptomatic and not to affect his vision.  In 
August 2001 and April 2002, the veteran was noted to have a 
history of past chalazion.  On examination in August 2002, 
the eyelid was described as "quiet."  The objective 
clinical findings of record identified no chronic disability 
associated with the veteran's service-connected left eye 
disability.  Therefore, in the absence of any current 
disability, the Board finds that a compensable evaluation is 
not warranted for the veteran's left eye disability for the 
period prior to May 16, 2002.  

For the period from May 16, 2002, through August 11, 2002, VA 
treatment records show that the veteran was seen for 
treatment for an active left eye chalazion.  The chalazion 
improved with treatment of ointment and warm compresses.  The 
active sty shows the minimum active pathology under Code 
6015, which warrants a 10 percent rating for the period.  See 
Hart, supra.  The outpatient treatment records do not show 
that the veteran complained of any increased visual problems 
due to the chalazion for the period at issue.  In addition, 
examination did not reveal any such visual impairment.  
Because the record does not show that the veteran's service-
connected left eye disability was manifested by impaired 
vision due to the chalazion for the period from May 16, 2002, 
through August 11, 2002, the disability was not of sufficient 
severity to warrant a still higher (in excess of 10 percent) 
rating for that period. 

For the period beginning August 12, 2002, the evidence of 
record reflects that the veteran's left eye chalazion was 
again found to be essentially asymptomatic and not to affect 
his vision.  Beginning on August 12, 2002, the ointment for 
the veteran's chalazion was discontinued, indicating that the 
chalazion had resolved.  The veteran was told that he did not 
have to return for follow-up examination for three months.  
Thereafter, although the veteran complained of a chalazion 
that would come and go, the medical evidence of record did 
not show any recurrence.  The medical evidence does not 
demonstrate that the veteran had new benign growths impairing 
his vision, or residuals of healed growths.  Examination in 
November 2004 showed no flaking of either eye and no 
hordeolum/chalazion.  Therefore, for the period from August 
12, 2002, the veteran's service-connected left eye disability 
does not meet the criteria for a compensable rating under 
Code 6015.  


ORDER

"Staged" schedular ratings of 0 percent prior to May 16, 
2002; 10 percent from May 16, 2002 through August 11, 2002; 
and 0 percent from August 12, 2002, are granted for the 
veteran's service-connected left eye chalazion, subject to 
the regulations governing payment of monetary awards.




REMAND

In the June 2006 Remand the Board instructed the RO to 
consider whether the veteran's case should be forwarded to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  The RO was then further instructed 
that should submission under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this decision should be set 
forth.  

The RO did readjudicate the veteran's claim in an October 
2006 supplemental statement of the case.  The RO did not 
indicate that it considered whether referral for an extras-
schedular rating was warranted, nor did it provide any 
reasons for determining that such referral was unwarranted.  
A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
the case must be remanded back to the RO so it can 
appropriately comply with the June 2006 Remand by 
appropriately considering referral for an extra-schedular 
evaluation and if applicable, specifically indicating why 
such referral is not warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran that 
he can submit or identify evidence in 
conjunction for his claim for increased 
rating for left eye chalazion on an extra-
schedular basis, which tends to show 
marked interference with employment and/or 
frequent hospitalization due to this 
disability.  He should further be advised 
that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically as 
a result of the left eye chalazion.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.   If, and only if, compliance with the 
above instructions suggests any further 
development, such as affording the veteran 
a VA eye examination, such development 
should be conducted. 

4.  Thereafter, the RO should readjudicate 
the matter of entitlement to an extra-
schedular rating for the veteran's left 
eye chalazion.  Should submission under § 
3.321(b) be deemed unwarranted, the 
reasons for this decision should be set 
forth in detail.  If the decision is 
adverse to the veteran, he and his 
representative should be issued an 
appropriate SSOC and given the opportunity 
to respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


